DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered. 
This Office action is in response to the amendment filed August 5, 2022, which amends claims 1, 5, 6, 10, 13, and 14, cancels claims 11 and 12, and adds claim 20. Claims 1-10 and 13-20 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed August 5, 2022, caused the withdrawal of the rejection of claims 1-13 and 15-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the Office action mailed June 7, 2022.
Applicant’s amendment of the claims, filed August 5, 2022, caused the withdrawal of the rejection of claims 1-9 and 13-19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (Organic Electronics 2013, 14, 1009-1014) in view of Deng et al. (J. Mater. Chem. C 2013, 1, 8140-8145) and Takeda (US 2009/0072727) as set forth in the Office action mailed June 7, 2022.

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Deng does not teach where both the carbazole group and the dibenzofuran group are substituted with CN groups, the Office points out that it not just Deng that needs to teach this but the combination of references. The combination of Lee, Deng, and Takeda would lead to the applicant’s claimed invention. The Office points out that Deng is used to teach that one can improve efficiency by changing the position of the carbazole group to the dibenzofuran group. The applicant’s argument is not persuasive.
Applicant’s arguments with respect to claim(s) 1-9 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (J. Mater. Chem. C 2013, 1, 8140-8145) (hereafter “Deng”).
Regarding claims 1-9 and 13-19, Deng teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (page 8142 right column last paragraph).  Deng teaches that light emitting layer emits blue light and comprises a phosphorescent dopant and a host material (page 8142 right column last paragraph and page 8144 Table 1).  Deng teaches the host materials can have the following structure, 
    PNG
    media_image1.png
    142
    141
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    119
    141
    media_image2.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table 1).  Deng further teaches the following host materials, 
    PNG
    media_image3.png
    125
    157
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    131
    139
    media_image4.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table).  Deng when 
    PNG
    media_image4.png
    131
    139
    media_image4.png
    Greyscale
 is used as the host instead of 
    PNG
    media_image3.png
    125
    157
    media_image3.png
    Greyscale
 the device has improved efficiency (page 8144 Table 1).  This shows that change the position of the carbazole group from the meta to the ortho position can improve the efficiency of the device. 
Deng does not teach where carbazole group in 
    PNG
    media_image1.png
    142
    141
    media_image1.png
    Greyscale
 and
    PNG
    media_image2.png
    119
    141
    media_image2.png
    Greyscale
 are in the ortho position.
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).” and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compounds of Deng, 
    PNG
    media_image1.png
    142
    141
    media_image1.png
    Greyscale
 and
    PNG
    media_image2.png
    119
    141
    media_image2.png
    Greyscale
, so the carbazole groups in the ortho position.  The motivation, as taught by Deng, would have been to improve the efficiency of the device.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change to location of the cyano groups on the dibenzofuran groups and dibenzothiophene groups in the compounds of Deng, so the compounds meets applicant’s formula 52-54.  Compounds 52-54 are positional isomers with respect to the cyano group found dibenzofuran group or dibenzothiophene group to the compounds taught by Deng.  Given that the compounds are positional isomers one of ordinary skill in the art would expect the compounds to act a host materials for blue dopants as the other compounds taught by Deng.
Regarding claims 7 and 8, the applicant does not require L1 to be present; therefore, the compounds read on the applicant’s claimed invention.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Organic Electronics 2013, 14, 1009-1014) (hereafter “Lee”) in view of Deng et al. (J. Mater. Chem. C 2013, 1, 8140-8145) (hereafter “Deng”) and Takeda (US 2009/0072727) (hereafter “Takeda”).
Regarding claims 10 and 20, Lee teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (page 1012 last paragraph and Fig. 5).  Lee teaches that the light emitting layer comprise a host material and a blue phosphorescent dopant (page 1012 last paragraph).  Lee teaches that that host material has the following structure, 
    PNG
    media_image5.png
    136
    188
    media_image5.png
    Greyscale
 (page 1011 Scheme 1 and page 1012 last paragraph compound CzDBF).  
Lee does not tach where the carbazole group and the dibenzofuran group are ortho to each other and does not teach where the phenylene group comprises a cyano group.
Deng teaches a similar electroluminescent device (page 8142 right column last paragraph).  Deng teaches that light emitting layer emits blue light and comprises a phosphorescent dopant and a host material (page 8142 right column last paragraph and page 8144 Table 1).  Deng teaches the host materials can have the following structure, 
    PNG
    media_image1.png
    142
    141
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    119
    141
    media_image2.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table 1).  Deng further teaches the following host materials, 
    PNG
    media_image3.png
    125
    157
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    131
    139
    media_image4.png
    Greyscale
 (page 8141 Scheme 1 and page 8144 Table).  Deng when 
    PNG
    media_image4.png
    131
    139
    media_image4.png
    Greyscale
 is used as the host instead of 
    PNG
    media_image3.png
    125
    157
    media_image3.png
    Greyscale
 the device has improved efficiency (page 8144 Table 1).  This shows that change the position of the carbazole group from the meta to the ortho position can improve the efficiency of the device.
Takeda teaches a similar electroluminescent device (paragraphs [0383]-[0390]).  Takeda teaches the following host materials, 
    PNG
    media_image6.png
    196
    210
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    136
    197
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    118
    227
    media_image8.png
    Greyscale
 (is a single example), and Takeda teaches that adding the cyano group to the compound improve the efficiency and lowers the drive voltage of the device (paragraphs [0099] and [0383]-[0396], Table 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compound of Lee, so the carbazole group and the dibenzofuran group are ortho to each other.  The motivation, as taught by Deng, would have been to improve the efficiency of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the compound of Lee, so the phenylene group is substituted with a cyano group, as taught by Takeda.  The motivation would have been to lower the drive voltage and improve the efficiency of the device.
These modifications would lead to compounds that meet applicant’s claimed compounds 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759